Title: Thomas Jefferson to Francis Brooke, 7 November 1817
From: Jefferson, Thomas
To: Brooke, Francis Taliaferro


                    
                        Sir
                        Monticello
Nov. 7. 17.
                    
                    It has been mentioned to the Visitors of the Central College established by act of assembly near Charlottesville that the society of Cincinnati in this state had in contemplation to apply their funds to the foundation of a school for the military arts of Gunnery and fortification, and that some of the members had intimated a disposition to incorporate it with the Central  College. a Professorship which should embrace these necessary branches within the course of it’s instruction is within the scheme of our establishment, if our funds should be made competent to it. they are not so as yet. we calculate that 25,000 Dollars are requisite for every professorship, that is to say to erect the buildings necessary for the accomodation of the Professor and his students, & to deposit in some of the public funds a capital sum the interest of which would furnish a perpetual salary of 1000 D. the funds of your society are suggested to be about 20,000.D. ours would enable us to furnish the supplement to that sum, & we could provide the buildings and a Professor within the course of the ensuing year. I am authorised therefore by my Colleagues of the visitation to say that should your society consider such an institution as satisfactorily trusted to their direction, it should be faithfully exercised, and they would propose, as a just & proper commemoration of the source of the foundation, to distinguish it by the appellation of the Cincinnati professorship. the legislature having so far taken the Central college under it’s patronage as to place the nomination of it’s visitors in the hands of the Governor of the state, it is presumed that the society will see in that circumstance a sufficient ground of confidence for the future as well as the present. I pray you to accept the assurance of my high respect & esteem.
                    Th: Jefferson
                